Citation Nr: 1135627	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  07-22 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for skin rash disability.

2. Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to December 1969, and from December 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was previously before the Board in February 2009, when it was remanded for additional development.

The Veteran testified at a Board hearing in December 2008.  A transcript of that hearing is associated with the claims file.

The Board finds that there has been substantial compliance with the directives of the Board's February 2009 remand.  The Veteran was provided with a VA examination in March 2009 which the Board finds was sufficient to permit informed appellate review of the Veteran's service connection claim concerning his skin, as discussed in more detail below.  To the extent that the March 2009 VA examination report was not adequate with regard to the back issue, the Board is remanding that issue at this time.

The issue of entitlement to service connection for  low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A chronic skin disability was not manifested during the Veteran's active duty service, nor is a chronic skin disability otherwise related to the Veteran's active duty service, including exposure to herbicides.


CONCLUSION OF LAW

A chronic skin disability was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Duty to Notify

The record shows that in an October 2005 VCAA letter, the appellant was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims' (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the RO provided VCAA notice to the Veteran in October 2005, which was prior to the December 2005 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate a claim for service connection.  Further, a March 2006 letter also gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal.

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, private treatment records, and VA examination reports in connection with this appeal.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.

The Veteran was afforded VA examinations in April 2006 and March 2009, the latter examination conducted in compliance with the Board's February 2009 Board remand directives.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board finds that the VA examination reports of record contain sufficiently specific clinical findings and informed discussion of the pertinent features of the disability on appeal, as appropriate, to provide probative medical evidence adequately addressing the issue decided below.  The examination reports obtained contain sufficient information to decide the issue decided in this decision.  See Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, the Board finds that a further examination is not necessary.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the issue of entitlement to service connection for a skin disability, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant as relevant to this appeal.  Under these circumstances, no further action is necessary to assist the claimant with this appeal.  For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issue decided below.

Analysis

The Veteran is claiming service connection for a skin disability, to include as due to his exposure to herbicides while stationed in Vietnam.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran has made repeated reference, including during his December 2008 hearing testimony, to his desire to ensure that his status as a combat veteran is taken into account in the adjudication of his claim.  Pursuant to 38 U.S.C.A. § 1154(b), with respect to combat veterans, "The Secretary shall accept as sufficient proof of service-connection . . . satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service . . . Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary."  See also 38 C.F.R. § 3.304(d).

However, the United States Court of Appeals for Veterans Claims (the Court) has further held that 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A veteran must still generally establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  In Kessel v. West, 13 Vet. App. 9 (1999), the Court affirmed that the 38 U.S.C.A. § 1154(b) presumption only relates to the question of service incurrence, it does not relate to questions of whether the veteran has a current disability or whether there was a nexus between the in-service event and the current disability.

With regard to the issue of entitlement to service connection for a skin disability, the Board accepts the Veteran's contention that during service he was exposed to herbicide agents, regardless of the presumptions involved with combat events, because the Veteran is presumed to have been exposed to herbicides when he was stationed in Vietnam.  The Veteran does not contend that he experienced any other manner of pertinent injury, event, or symptoms during service relevant to his current chronic skin disability on appeal.  Therefore, there is no controversy in this case as to the occurrence of any alleged event during service with regard to the skin issue on appeal; the skin issue is decided on the basis of whether any current skin disability is medically etiologically related to military service or any event therein.

The Veteran claims entitlement to service connection for a skin disability, primarily asserting that a chronic skin disability is the result of exposure to herbicides during service in Vietnam.

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  Moreover, it is provided that the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  These diseases include chloracne or other acneform disease consistent with chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson' disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (2010); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).  In addition, the United States Court of Appeals for the Federal Circuit has determined that a veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Secretary of VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for: hepatobiliary cancers; nasal and/or nasopharyngeal cancer; bone and joint cancer; breast cancer; female reproductive cancers; urinary bladder cancer; renal cancer; testicular cancer; leukemia, other than CLL; abnormal sperm parameters and infertility; Parkinson's Disease and Parkinsonism; Amyotrophic Lateral Sclerosis (ALS); chronic persistent peripheral neuropathy; lipid and lipoprotein disorders; gastrointestinal and digestive disease including liver toxicity; immune system disorders; circulatory disorders; respiratory disorders (other than certain respiratory cancers); skin cancer; cognitive and neuropsychiatric effects; gastrointestinal tract tumors; brain tumors; AL amyloidosis (also referred to as primary amyloidosis); endometriosis; adverse effects on thyroid homeostasis; and, any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See, e.g., Notice, 68 Fed. Reg. 27, 630-41 (May 20, 2003).  The Update 2004, published in March 2005, concluded that two health outcomes fell into the 'limited or suggestive evidence of no association' category: gastrointestinal and brain tumors.  See 72 Fed. Reg. 32,395- 407 (June 1, 2007).  The Institute of Medicine's Update 2006, published in 2007, reported 'inadequate or insufficient evidence to determine [an] association' existed between chemical exposure and cancers of the oral cavity (including lips and tongue), pharynx (including tonsils), or nasal cavity (including ears and sinuses); and 'limited or suggestive evidence of an association' between herbicide exposure and hypertension, and between AL Amyloidosis and herbicide exposure.  See also Notice, 68 Fed. Reg. 27, 630-41 (May 20, 2003), and Notices at 61 Fed. Reg. 57, 586-589 (1996); 64 Fed. Reg. 59, 232-243 (1999); and 67 Fed. Reg. 42, 600-608 (June 24, 2002).  See also Veterans and Agent Orange: Update 2006 (2007).

The Board notes that the Veteran has been confirmed to have service in-country in the Republic of Vietnam during the pertinent period.  The Veteran has already established service connection for prostate cancer on the basis of exposure to herbicides in Vietnam.  Also, the RO's February 2007 rating decision granting entitlement to service connection for PTSD discusses that the grant is based upon the Veteran's exposure to traumas during confirmed service in the Republic of Vietnam based upon research of official service department resources.  Thus, as VA has previously accepted that the Veteran served in Vietnam during the applicable time period, he is therefore presumed to have been exposed to herbicide agents.  38 U.S.C.A. § 1116(f).

The Veteran's service treatment records show that at a January 1968 entrance examination the Veteran reported a history of "skin diseases," but without any additional pertinent findings or details.  The Veteran denied any history of "skin diseases" on a medical history questionnaire at the time of his separation in December 1969.  The service treatment records document that in June 1969 the Veteran was treated for tinea cruris of the buttocks.  Another set of service treatment records also contains examination reports dated January 1985, April 1989, and February 1996, showing no pertinent findings, complaints, or diagnoses suggesting skin disability.

The Veteran was afforded a VA examination in March 2009 in connection with this appeal, in accordance with the Board's February 2009 remand directives.  The examination report presents the competent medical findings and conclusions of a medical professional informed by review of the claims file with direct interview and inspection of the Veteran; the Board therefore finds that the report is highly probative evidence in this case.

The March 2009 VA examination report documents the Veteran's account that after he returned from Vietnam he began to experience skin symptoms such as blisters, redness of the face, and left eye swelling when exposed to the sun without sunscreen and a large brimmed hat.  The examiner observed that at the time of the examination the Veteran had some redness to his chin and his left cheek from where he reported the blisters had been.  The examination report also notes that: "In regards to tinea cruris, this was a one-time episode where he was treated in 1969."  After complete physical examination and discussion of findings, the examiner's diagnostic impression was "photosensitivity of the face"

The March 2009 VA examiner opined that "the photosensitivity of the face is not related to the service."  The examiner explained an analytical rationale, citing that there was skin disease documented on the Veteran's January 1968 entrance examination while the December 1969 service separation examination documented no skin disease.  The examiner notes that in June 1969 the Veteran was treated for tinea cruris of the buttocks "which is not related to the skin condition today."  The examiner acknowledges that a note from a private physician, date unknown, states that the Veteran suffered from rosacea since he was in Vietnam; the examiner explains that "this is not related to the skin condition present today."  The examiner explains that "I find no other documentation where he was seen or treated for any other skin disease to include the one that he mentions today.  Therefore, it is my opinion that the photosensitivity of the face is not related to the service."

The probative March 2009 VA examination report shows that the Veteran's current skin complaints and current skin diagnoses are not etiologically linked to the Veteran's military service.  This evidence weighs significantly against the Veteran's claim.  The examiner responded to the questions asked in the Board's February 2009 remand which characterized the Veteran's military service as involving exposure to herbicide agents.  The March 2009 VA examination report expressly acknowledges the reported exposure to Agent Orange when discussing the Veteran's service in connection with his skin claim.  The report expressly acknowledges and discusses the Veteran's pertinent documented history concerning skin complaints.  Taking all pertinent factors, evidence, history, and current findings into account, the March 2009 VA examination indicates that there is no etiological nexus between the Veteran's military service and his claimed current skin symptoms and diagnosis on appeal.

An April 2006 VA examination report is also of record.  The April 2006 VA examination was conducted without the benefit of review of some of the Veteran's service treatment records, which led to the necessity for the March 2009 VA examination and medical opinion discussed above.  The April 2006 report is nevertheless notable in that it documents the Veteran's own account of his history and symptom complaints, presents examination and diagnostic findings, and explains that the diagnosed skin disability is less likely than not etiologically linked to exposure to the elements found in Vietnam.  The report shows that the Veteran described experiencing no specific problems with his skin while in Vietnam, but began experiencing swelling of his eyes and blisters on his face associated with sun exposure within a year or two after discharge.  The Veteran described being treated by dermatologists for rosacea.  The Veteran also described experiencing hives intermittently for the past 20 years involving the axillae and groin.  After physical examination and documentation of all findings, the examiner diagnosed "Rosacea" and "Urticaria."  The examiner noted that "[a]pparently it is the rosacea which the veteran is claiming for service connection.  The urticaria came on some time after his discharge from military service."

Based upon the available information, the April 2006 VA examiner offered the medical opinion that "[i]t is less likely than not that the veteran's skin disability has resulted from exposure to the elements found in Vietnam."  The examiner explained that "[t]he rationale is that the literature does not suggest that these exposures are a cause of rosacea.  In addition, there was some delayed onset of the [veteran's] rosacea after his stay in Vietnam."

The probative value of the April 2006 VA examination is reduced in some respects by the fact that some of the service treatment records were not available for review at the time.  Nevertheless, the Board has reviewed the report to determine whether any evidence supportive of the Veteran's claim is presented.  The Board finds that the April 2006 VA examination report does not offer any information or medical opinions that support the Veteran's claim.

The Veteran also underwent a VA examination in June 2002.  In pertinent part, this examination report documents the Veteran's symptom complaints consistent with other documentation of his symptom complaints.  The June 2002 VA examination report shows that the examiner's diagnostic impression was "Intermittent facial rash.  Likely rosacea given its flaring pattern."  The examiner notes that certain features of the Veteran's history of symptom complaints are unusual for rosacea, such as the early age of onset and the swelling.  No more definitive diagnostic conclusion is presented, no pertinent etiological opinion is presented, and no information significantly contradicted by the later probative March 2009 VA examination report is presented in the June 2002 VA examination report.  The Board finds that the June 2002 VA examination report does not present evidence establishing an etiological nexus between the Veteran's military service and chronic skin disability.

Turning to the task of noting certain pertinent contents among the various other documents in the claims file, the Board finds that no other evidence of record substantially contradicts the findings of the evidence discussed above or otherwise supports the Veteran's claim on appeal.

An undated private medical statement from a Dr. Scott indicates that the Veteran was being treated for "problems of rosacia [sic]" and asserts that the Veteran "has suffered from the rosacia [sic] since his tour in Vietnam."  The letter refers to the Veteran's exposure to herbicides in Vietnam, but makes no statement whatsoever concerning the etiology of the skin disability.

A March 2005 private medical statement from a Dr. Rogers indicates that the Veteran has been receiving treatment for "Rosacea of the face" in that office since June 2003.  The letter makes no statement whatsoever concerning the etiology of the skin disability.

In March 2007, the Veteran submitted a Wikipedia page concerning chloracne.  However, this generalized medical information is not pertinent to this case as the Veteran has not been diagnosed with chloracne at any time, and the submitted general medical information does not contain information specific to the Veteran.  The submitted general medical information does not show that the Veteran has chloracne or that any actual diagnosed skin disability is related to his military service.  Significantly, the Board notes that the Veteran has provided no competent evidence to indicate that any skin disability he has actually been diagnosed with may be related to exposure to herbicides.

The Veteran's testimony at his December 2008 Board hearing, essentially consistent with his other testimony of record including from his January 2005 RO hearing, conveys that he never experienced skin problems during sun exposure prior to his service in Vietnam.  The Veteran articulates that he began experiencing his skin symptoms after the conclusion of the period of service that included being stationed in Vietnam.  He does not contend that the symptoms originally manifested during service, and he indicates that he was first diagnosed with a pertinent chronic skin disability approximately one year after his December 1969 separation from active duty service.

The Board finds that the Veteran does not have one of the enumerated disabilities listed under 38 C.F.R. § 3.309(e).  There is no competent medical evidence of record providing a diagnosis of chloracne for the Veteran, and the diagnoses presented in connection with the Veteran's skin symptom complaints do not include any indication of chloracne.  The Board notes that the Secretary has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003).  For these reasons, the Board finds that the presumptive regulations regarding exposure to Agent Orange are not applicable in this case.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).

Further, the Board has considered the Veteran's assertions that his skin disability is related to herbicide exposure in service.  Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit recently reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

However, in the instant case, the Veteran has not demonstrated any medical knowledge or expertise.  Hence he is a 'layperson,' not a medical expert.  A layperson is not categorically unable to render a competent diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (laypersons capable of diagnosing varicose veins due to the unique and readily identifiable and observable features of varicose veins).  All conditions, however, are not amenable to lay diagnosis.  Of importance is the complexity of the question at issue.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a layperson is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions, such as a type of cancer).  Here, the question of whether the Veteran's skin disability is due to exposure to herbicides is a question too complex to be addressed by other than medical evidence.  Hence, any assertions made by the Veteran are not competent evidence.

Further, the Board finds that there is no basis for awarding service connection for the Veteran's skin disability on a direct basis.  Service treatment records are silent with respect to any skin disability other than a single episode of clearly diagnosed tinea cruris in June 1969; no medical evidence suggests that the Veteran's episode of tinea cruris in 1969 is etiologically linked to his current skin disability on appeal, and the March 2009 VA examination report specifically finds that the tinea cruris is not related to any current skin disability or complaints.  The Veteran has himself expressly disclaimed experiencing any pertinent skin problems during his first period of military service, testifying that his pertinent skin symptoms began after his first period of active duty service and asserting an etiological link to service rather than any in-service onset.

The Board has considered the Veteran's assertions that his skin disability is directly related to service.  When applying the case law discussed above, the Veteran is competent to say that he experienced subjective symptoms in service; however, the Veteran does not claim that he experienced the onset of pertinent skin symptoms during service.  The Veteran is competent to say that he has experienced pertinent skin symptoms since service; however, the Veteran has testified that the symptoms began at least approximately one year following the conclusion of his first period of active duty service.  Therefore, there is no contention in this case of lay-observable in-service onset of pertinent symptoms, and finding a nexus requires medical evidence to establish a nexus between a skin disability and a period of military service during which the skin disability did not manifest.  Significantly, the Board notes that the Veteran has provided no competent evidence to indicate that any skin disability he has been diagnosed with may be related to his military service to include exposure to herbicides.

The Board recognizes the Veteran's combat service in Vietnam, concedes his exposure to herbicides as a part of such service, and understands fully his contentions.  However, for the reasons outlined above, the Board finds that the preponderance of evidence is against the Veteran's claim for service connection for a skin disability.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Conclusion

The Board has reviewed the entirety of the evidence of record but finds that there is no other evidence of record which probatively contradicts the findings presented in the probative evidence discussed above with regard to the issue on appeal.  The Board acknowledges that the claims file contains a quantity of other medical records, but none of the information in these records pertinently contradicts the findings discussed above.

Here, although the Veteran currently has diagnosed chronic skin disability following service, the evidence does not show that his current claimed disability is related to his military service.  The Veteran has been afforded an adequate VA examination in connection with his claim; the examiner provided a negative nexus opinion for the issue considered by the Board at this time.  The March 2009 VA examiner provided a persuasive rationale, discussed above, that addressed the Veteran's in-service history and his post-service history and medical findings.  The examiners' opinion is uncontradicted with regard to this issue.  No medical professional has provided any opinion indicating that the Veteran's currently diagnosed skin disability is related to any symptoms or findings during military service; nor has any medical professional opined that a currently diagnosed skin disability is otherwise related to service (including in-service exposures).  None of the Veteran's post-service medical records indicate that the Veteran's current claimed skin disability is related to his military service.

The Board acknowledges that service connection may indeed be granted when a chronic disease or disability is not present in service, but there is evidence of continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b). However, the Veteran does not contend that he experienced symptoms of his current skin disability during his military service; he has specifically testified that the symptoms manifested after the conclusion of his active duty military service.  Therefore, there is no contention of continuity of symptomatology from the time of the Veteran's active duty military service.

The Board acknowledges the Veteran's belief that he currently has a chronic skin disability as a result of his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render a competent medical opinion as to the diagnosis and etiology of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1).  Consequently, the Veteran's own assertions as to diagnosis and etiology of a disability have no probative value.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Robinson v. Shinseki, 312 Fed. Appx. 336 (Fed. Cir. 2009) (non-precedential) (confirming that, 'in some cases, lay evidence will be competent and credible evidence of etiology').  However, a determination concerning the possibility of a causal relationship between service and chronic disabilities diagnosed following military service requires specialized training, and may therefore not be established by lay opinions on etiology.  Thus, the Veteran's statements are afforded no probative value with respect to the medical question of whether his claimed skin disability is medically attributable to his military service.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claims of entitlement to service connection for a skin disability is denied.  See 38 U.S.C.A § 5107.


ORDER

Service connection is not warranted for a skin disability.  To this extent, the appeal is denied.


REMAND

With regard to the Veteran's claim of entitlement to service connection for a back disability, the Veteran was afforded a VA examination in March 2009 in accordance with the Board's February 2009 remand directives.  However, the March 2009 VA examination report presents medical findings which raise new pertinent medical questions essential to the issue on appeal that are not yet adequately resolved with the evidence currently of record.  The Board finds that a new clarifying VA examination report is necessary to permit proper appellate review of this issue.

The March 2009 VA examiner concluded that the Veteran's back disability "is not related to the service as there was no injury during his first tour showing a chronic condition, and the pain that he was seen for during his second tour he reported to be 4 to 5 years prior which would have been before his second tour."  In this regard, the examiner cites pertinent service treatment records to support his findings, including a May 1991 service treatment record showing that the Veteran had back complaints during his second period of active duty service.  The only rationale provided by the examiner for finding that the current chronic back disability is not related to the back pain complaints that manifested during the 1990-1991 period of active duty service is that "the pain that he was seen for during his second tour he reported to be 4 to 5 years prior which would have been before his second tour."

In this regard, the examiner does not clearly indicate whether the documented in-service back symptoms in May 1991 are likely manifestations of the current chronic back disability.  The lack of such an indication is crucial in this case as the examiner's articulated rationale suggests that although the 1991 back symptoms did not have original onset during service, they may have been manifestations of a chronic pathology during service.  The examiner's report only indicates finding that the back symptoms that manifested during service in 1991 had onset prior to the second period of active service, but the critical question is whether the back symptoms during service in 1991 were manifestations of his current chronic back disability regardless of when their original onset may have been.  The question is an essential one because the Veteran may be entitled to a presumption of sound condition upon entry to his second period of active duty service in 1990; it is possible that the Veteran could be entitled to service connection for a current chronic back disability if the 1991 in-service symptoms were manifestations of that chronic disability, even if there is evidence suggesting that the original onset of the disability was prior to the period of active duty service.

The Board notes that the February 2009 remand directives specifically asked the examiner to "state whether it is at least as likely as not (a 50% or higher degree of probability) that [any currently diagnosed back] disability manifested during the Veteran's active duty service ...."  To the extent that the March 2009 VA examination report does not indicate whether the 1991 in-service back symptoms were manifestations of a current chronic back disability, an essential medical question at the core of this case remains unaddressed by the probative competent medical evidence.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders; the Board has a duty to ensure compliance with its remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board also notes that the earlier April 2006 VA examination report does not otherwise provide a basis for informed appellate review on this matter.  The April 2006 VA examination report presents the opinion that "[t]he mild degenerative joint disease is an expected finding in a person of his age and cannot be linked to the injury of 1991" while also noting that "I do not find any service medical records indicating any injuries ... during the 1990-1991 active duty status."  The April 2006 VA examination report does acknowledge that the service treatment records show treatment for back pain in May 1991 with a 4 or 5 year history that had been recently exacerbated while playing golf.  It appears that the April 2006 examiner found that the Veteran's chronic back disability was not etiologically linked to 'injury' in 1991, but it remains unclear whether the Veteran's chronic back disability manifested during service.  The Board again emphasizes the potentially critical importance of the question of whether the 1991 in-service back symptoms were manifestations of the current back disability, regardless of whether they marked the original onset such disability.  The Veteran may be entitled to a presumption of sound condition upon entry to his second period of active duty service in 1990, and could be entitled to service connection for a current chronic back disability if the 1991 in-service symptoms were manifestations of that chronic disability.

The Board has given careful consideration to this matter, and finds that a final appellate decision cannot proceed at this time as the evidence does not provide a basis for making a finding as to whether the Veteran's current chronic back disability manifested during the second period of active duty service, undermining the Board's ability to properly apply the presumption of soundness with regard to the second period of active duty service.  Although the Board regrets the additional delay, the Board must remand this issue to get an adequate answer to the question posed in the prior February 2009 remand as to whether any currently diagnosed back disability manifested during the Veteran's 1990-1991 period of active duty service.

Accordingly, the case is REMANDED for the following action:

1. The claims-file should be forwarded to the author of the March 2009 VA examination report concerning the Veteran's back, if available, so that the examiner may author an addendum to clarify and amend the information previously presented in the report.  If this examiner is unavailable, the Veteran should be scheduled for an appropriate VA examination to ascertain the etiology of the claimed back disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  (If the Veteran declines to attend any scheduled examination, a response to the questions below should nevertheless be obtained based upon the available information).  Any pertinent diagnoses should be clearly reported.  The examiner is asked to respond to the following:

For each current chronic back disability diagnosed, please state whether it is at least as likely as not (a 50% or higher degree of probability) that the disability manifested during the Veteran's period of active duty service in 1990-1991.  In this regard, the Board requires a medical opinion as to whether the Veteran's back pain symptoms during service in 1991 represent (at least as likely as not) manifestations of any chronic back disability currently diagnosed in the Veteran, regardless of whether such manifestations were or were not the original onset of the disability.

In answering this question, please discuss any relevant service and post-service treatment records pertaining to the Veteran's back.  In particular, please discuss the service treatment records documenting in-service treatment for back pain in May 1991.

A detailed rationale for all opinions expressed should be provided.

2.  In the interest of avoiding future remand, the RO should then review the examination reports to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination reports.

3.  Thereafter, the issue remaining on appeal should be readjudicated.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


